DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Title, the phrase “Vitro Diagnostic Device” has been changed to --In Vitro Diagnostic Device--. 

Response to Arguments
Applicant’s arguments, filed 01/14/22, with respect to the rejection(s) of claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Applicant has amended claims 1-3 and 6-8 to clarify the term “the interior” as “the interior of the plunger”.  See the claims and pages 8-9 of Applicant’s Remarks.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments, filed 01/14/22, with respect to the rejection(s) of claims under 35 U.S.C. 102(a)(1) as being anticipated by Gold et al. (US 2014/0227796) have been fully considered and are persuasive.  Applicant has argued Gold does not teach “a plunger base that is perpendicular to the plunger axis and open in the middle to enable communication with an interior of the plunger” and “a 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Claim 3 recites an in vitro test device comprising: a plunger having a plunger axis; one or more plunger sidewalls that are parallel to the plunger axis; a plunger base that is perpendicular to the plunger axis and open in the middle to enable communication with an interior of the plunger; a piercing member that is open in the middle to enable fluid communication with the interior of the plunger and that has a smaller cross-sectional area than that bounded by the one or more plunger sidewalls; and, a test strip channel disposed in a sidewall in the one or more plunger sidewalls; a housing having a housing axis; one or more housing sidewalls that are parallel to the housing axis; a housing base on a housing base end, which is perpendicular to the housing axis and closed in the middle, such that the housing base and the one or more housing sidewalls form a liquid-impermeable vessel; and an open end opposite the housing base that slidably receives the plunger; one or more reagent pouches disposed inside the housing, adjacent the housing base end, in a reagent region; a lateral flow test strip disposed in the test strip channel; and a locking member having a first configuration and a second configuration; wherein, in the first configuration, the locking member prevents the piercing member from impinging into the reagent region, and wherein, in the second configuration, the locking member allows the plunger to be translated into the housing such that the piercing member impinges into the reagent region.  The Examiner submits the prior art does not teach or suggest the features of claim 3 highlighted above. The Examiner considers the cited Gold reference to be the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                     February 03, 2022